Exhibit 10.2

 

--------------------------------------------------------------------------------

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN

AGREEMENT AND OTHER LOAN DOCUMENTS

 

--------------------------------------------------------------------------------

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT AND OTHER LOAN
DOCUMENTS (this “Amendment”) dated as of August 17, 2006 is entered into by and
between WILLIAM LYON HOMES, INC., a California corporation, (the “Borrower”) and
RFC CONSTRUCTION FUNDING CORP., a Delaware corporation (the “Lender”).

RECITALS

A. The Borrower and Lender entered into that certain Amended and Restated Loan
Agreement dated as of September 17, 2004 (as amended from time to time, the
“Loan Agreement”), pursuant to which Lender made a revolving loan to Borrower
(the “Loan”) to finance various acquisition, development and construction
projects. Capitalized terms used in this Amendment and not otherwise defined
shall have the meanings given those terms in the Loan Agreement.

B. The Borrower has requested that the Lender amend the Loan Agreement to
(i) extend the Maturity Date and the Approval Period Termination Date, and
(ii) make certain other changes to the Loan Agreement.

C. The Lender is willing to grant the Borrower’s requests pursuant to the terms
of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and the covenants and
conditions, representations and warranties contained herein, the parties hereto
agree as follows:

Section 1 Amendment to Loan Agreement and Note

(a) The term “Maturity Date” as defined in Section 1.1 of the Loan Agreement is
hereby amended to read as follows:

“Maturity Date” shall mean the first to occur of (i) September 24, 2010 (as such
date may be extended in writing by the Lender and the Borrower from time to
time), or (ii) the date on which the Loan is required to be repaid pursuant to
Section 8.2.

 

2006-00287

  1    Execution Version

First Amendment to Amended and Restated Loan Agreement

    

William Lyon Homes

    



--------------------------------------------------------------------------------

(b) The term “Approval Period Termination Date” as defined in Section 1.1 of the
Loan Agreement is hereby amended to read as follows:

“Approval Period Termination Date” shall mean September 24, 2008, as such date
may be extended pursuant to the terms of Section 2.11.

(c) Section 3 of the Revolving Promissory Note (the “Note”) dated September 17,
2004 between Borrower as Maker and Lender as Holder, is hereby amended to read
as follows:

The unpaid principal balance hereof, together with all unpaid interest accrued
thereon, and all other amounts payable by Maker under the terms of the Loan
Documents shall be due and payable on the first to occur of (i) September 24,
2010 (as such date may be extended in writing by Maker and Holder from time to
time), or (ii) the date on which this Note is required to be repaid pursuant to
Section 8.2 of the Loan Agreement (the “Maturity Date”). If the Maturity Date
should fall on a day other than a Business Day, payment of the outstanding
principal and all unpaid interest due under the terms hereof shall be made on
the next succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.

Section 2 Amendment to Financial Covenants

Section 5.4(a) of the Loan Agreement is hereby deleted and replaced with the
following:

Tangible Net Worth. The Guarantor and its Subsidiaries (including the Borrower)
shall maintain at all times a Tangible Net Worth equal to or in excess of the
amount set forth below opposite the applicable period set forth below:

 

Applicable Period

  

Minimum Tangible Net Worth Amount

As of June 30, 2006    $385,000,000 September 30, 2006 and each calendar quarter
thereafter    The Required Tangible Net Worth Amount

As used in this Section 5.4(a), the “Required Tangible Net Worth Amount” for any
given calendar quarter shall be an amount equal to the sum of the minimum
Tangible Net Worth required under this Section 5.4(a) as of the immediately
preceding calendar quarter plus fifty percent (50%) of the Net Income realized
by the Guarantor and its Subsidiaries (including the Borrower) during the
then-ended calendar quarter (with any net loss counting as zero in such
calculation).

 

2006-00287

  1    Execution Version

First Amendment to Amended and Restated Loan Agreement

    

William Lyon Homes

    



--------------------------------------------------------------------------------

Section 3 Maximum Sales Prices for a Unit in a Project in California

The Project Requirements set forth in Exhibit B to the Loan Agreement are
amended to reflect that the maximum sales price for any Unit in a Project in
California shall not exceed One Million Two Hundred Fifty Thousand dollars
($1,250,000).

Section 4 Representations and Warranties of Borrower

Borrower represents, warrants and agrees that (i) there exists no Event of
Default under the Loan Agreement, (ii) the Loan Agreement continues to be the
legal, valid and binding agreement and obligation of Borrower enforceable in
accordance with its terms, as modified herein, (iii) Lender is not in default
under the Loan Agreement, (iv) Borrower has no offset or defense to its
performance or obligations under the Loan Agreement, (v) the representations
contained in the Loan Agreement remain true and accurate in all respects, and
(vi) there has been no Material Adverse Change from the date of the Loan
Agreement to the date of this Amendment.

Section 5 No Defenses

Borrower hereby agrees and stipulates that Borrower has no defenses, affirmative
defenses, rights to offset, or counterclaims against the exercise of any of the
rights or remedies of Lender under the Loan Documents or under applicable law.

Section 6 Release of Claims Against Lender

Borrower absolutely and unconditionally releases and forever discharges Lender
and any and all of its parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns, together with all
of its present and former directors, officers, agents and employees from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which Borrower has had, now has or has made claim to
have against any such party for or by reason of any act, omission, matter, cause
or thing whatsoever arising from the beginning of time to and including the date
of this Amendment, whether such claims, demands and cause of action are matured
or unmatured or known or unknown.

Section 7 Effect on Loan Agreement

Except as hereby expressly modified, the Loan Agreement and Note shall otherwise
be unchanged and shall remain in full force and effect, and Borrower ratifies
and reaffirms all of its obligations under the Loan Agreement. All references in
other Loan Documents to the Loan Agreement will mean the Loan Agreement as
hereby amended. All references in other Loan Documents to the Note will mean the
Note as hereby amended.

 

2006-00287

  2    Execution Version

First Amendment to Amended and Restated Loan Agreement

    

William Lyon Homes

    



--------------------------------------------------------------------------------

Section 8 Execution in Counterpart

This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

2006-00287

  3    Execution Version

First Amendment to Amended and Restated Loan Agreement

    

William Lyon Homes

    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment as of the
date first written above by and through their duly authorized representatives.

 

LENDER;

RFC CONSTRUCTION FUNDING CORP.,

a Delaware corporation

By:

 

/s/     LORI L. HANSEN

Printed Name:

 

Lori L. Hansen

Title:

 

Assistant Vice President

 

BORROWER:

WILLIAM LYON HOMES, INC., a California

corporation

By:

 

/s/    MICHAEL D. GRUBBS

Printed Name:

 

Michael D. Grubbs

Title:

 

Senior Vice President

 

By:

  /s/    RICHARD S. ROBINSON

Printed Name:

 

Richard S. Robinson

Title:

 

Senior Vice President

 

2006-00287

  4    Execution Version

First Amendment to Amended and Restated Loan Agreement

    

William Lyon Homes

    



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

The undersigned, as Guarantor under the Amended and Restated Guaranty Agreement
dated as of September 17, 2004 (the “Guaranty”), hereby consents to the
foregoing amendment, ratifies and confirms its obligations under its Guaranty,
and acknowledges that nothing contained in the foregoing Amendment will in any
way alter its continuing liability under its Guaranty.

 

WILLIAM LYON HOMES, INC., a Delaware corporation By:   /s/    RICHARD S.
ROBINSON   Richard S. Robinson, Senior Vice President By:   /s/    MICHAEL D.
GRUBBS  

Michael D. Grubbs, Senior Vice President

 

2006-00287

  5    Execution Version

First Amendment to Amended and Restated Loan Agreement

    

William Lyon Homes

    